                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

ERIC DILWORTH                                                                                         PLAINTIFF

V.                                                              CIVIL ACTION NO. 1:17-CV-63-SA-DAS

TISHOMINGO COUNTY MISSISSIPPI                                                                      DEFENDANT

                                        MEMORANDUM OPINION

         Eric Dilworth filed his original Complaint [1] in this case on April 26, 2017 against the

Tishomingo County Sheriff’s Department.1 The Court entered a series of orders allowing the pro

se Plaintiff to proceed in forma pauperis, see Order [4], and to amend his complaint to add the

proper municipal defendant and to clarify the basis for federal jurisdiction, see Orders [14, 19, 30].

         In his most recent Amended Complaint [31], the Plaintiff alleges that the Tishomingo

County Sheriff’s Department published information about his arrest and indictment on Scribd.com

after his arrest and indictment had been expunged. The Plaintiff further alleges that this publication

by the Sheriff’s Department constituted an abuse of process, and public disclosure of a private fact

in violation of Mississippi law. Now before the Court is the Defendant’s Motion for Summary

Judgment [52]. The Defendant requests dismissal of all the Plaintiff’s claims, arguing that federal

jurisdiction is lacking in this case. The issues are fully briefed and ripe for review.

                                               Standard of Review

         Federal Rule of Civil Procedure 56 governs summary judgment. Summary judgment is

warranted when the evidence reveals no genuine dispute regarding any material fact, and the



1
 The Plaintiff was later given leave to amend his complaint to add Tishomingo County, Mississippi as the proper
defendant in this case as the Sheriff’s Department is not a suable entity. See Orders [14, 19]; FED. R. CIV. P. 17(b),
Darby v. Pasadena Police Dep’t, 939 F.2d 311, 313 (5th Cir. 1991); see also Brown v. Thompson, 927 So. 2d 733,
737 (Miss. 2006) (citing Conrod v. Holder, 825 So. 2d 2 16, 19 (Miss. 2002); Whiting v. Tunica County Sheriff’s
Dept., 222 F. Supp. 2d 809 (N.D. Miss. 2002)).
moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The rule “mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

       In reviewing the evidence, factual controversies are to be resolved in favor of the non-

movant, “but only when . . . both parties have submitted evidence of contradictory facts.” Little,

37 F. 3d at 1075. When such contradictory facts exist, the Court may “not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000).

       The moving party “bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323, 106 S. Ct. 2548. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing that

there is a genuine issue for trial.’” Id. at 324, 106 S. Ct. 2548 (citation omitted).

Mere “conclusory allegations, speculation, [or] unsubstantiated assertions are inadequate to satisfy

the nonmovant’s burden.” Pree v. Washington Cty. Bd. of Supervisors, No. 4:16-CV-122-SA,

2018 WL 522776, at *6 (N.D. Miss. Jan. 23, 2018) (citing Douglass v. United Servs. Auto. Ass’n,

79 F. 3d 1415, 1429 (5th Cir. 1996)). Mississippi substantive law applies in this diversity case. See

Cox v. Wal-Mart Stores E., L.P., 755 F. 3d 231, 233 (5th Cir. 2014) (citing Wood v. RIH

Acquisitions MS II, LLC, 556 F. 3d 274, 275 (5th Cir. 2009)).

       Finally, the Court notes that “a document filed pro se is ‘to be liberally construed,’ and ‘a

pro se complaint, however inartfully pleaded must be held to less stringent standards than formal



                                                     2
pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed.

2d 1081 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct. 285, 50 L. Ed. 251 (1995)

(internal citations omitted).

                                 Jurisdiction: Discussion & Analysis

        As noted above, the Defendant requests dismissal of this case arguing that this Court lacks

jurisdiction over the Plaintiff’s claims. It is undisputed that the Parties in this case are not diverse,

and thus any basis for federal jurisdiction must be based on a federal question. “Federal courts are

courts of limited jurisdiction, having the power to hear only cases that present a federal question

or are between citizens of different states. Quinn v. Guerrero, 863 F.3d 353, 358–59 (5th Cir.

2017), cert. denied, 138 S. Ct. 682, 199 L. Ed. 2d 537 (2018) (citing Arbaugh v. Y&H Corp., 546

U.S. 500, 513, 126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006)). To support jurisdiction based on a

federal question, “the plaintiff’s federal question must appear on the face of his well-pleaded

complaint. Id. at 359 (citing Bernhard v. Whitney Nat’l Bank, 523 F.3d 546, 551 (5th Cir. 2008)).

“The plaintiff need not specifically cite a federal provision such as Section 1983, Johnson v. City

of Shelby, ––– U.S. ––––, 135 S. Ct. 346, 346–47, 190 L. Ed. 2d 309 (2014) (per curiam), but he

must allege facts sufficient to establish a colorable issue of federal law.” Id., (citing Caterpillar

Inc. v. Williams, 482 U.S. 386, 391–92, 107 S. Ct. 2425, 96 L. Ed. 2d 318 (1987)).

        A review of the entire record of this case reveals that the Plaintiff has only alleged state

law causes of action despite numerous opportunities to restate his claims, name the proper

defendants, and to clarify any basis for federal jurisdiction. See Orders [14, 19, 30], Amended

Complaints [16, 31], Response [43]. Abuse of process and public disclosure of a private fact are

clearly state law claims. Further, the Plaintiff has not alleged, factually or legally, any potential

constitutional violations, or even any facts from which the Court could infer one. In order to sustain



                                                       3
a Section 1983 claim a plaintiff must demonstrate that his constitutional rights were violated, and

that the violation is attributable to the enforcement of a County policy or practice. Saenz v. City of

El Paso, 637 F. Appx. 828, 831 (5th Cir. 2016) (citing Valle v. City of Houston, 613 F.3d 536, 541

(5th Cir. 2010). The Plaintiff has failed to highlight any potential constitutional violation despite

multiple opportunities for clarification.

       Because this Court lacks jurisdiction over this case, the Court will not reach the potential

merits of the Plaintiff’s alleged state law claims, and the Defendant’s Motion for Summary

Judgment is granted to the extent it requests dismissal of the case.

                                             Conclusion

       For all of the reasons fully explained above, the Defendant’s Motion for Summary

Judgment [52] is GRANTED in part, and DENIED in part. This CASE is DISMISSED without

prejudice for lack of subject matter jurisdiction. The Defendant’s request for summary judgment

in its favor on the Plaintiff’s claims is DENIED, as is its request for attorney’s fees under 42 U.S.C.

§1988 as the Court did not reach the merits of the Plaintiff’s claims.

       It is so ORDERED on this the 30th day of April, 2019.

                                                /s/ Sharion Aycock
                                               UNITED STATES DISTRICT COURT JUDGE




                                                      4
